ORDER
WHEREAS, the State of Indiana has through its Legislative and Executive Branches committed itself to the deinsti-tutionalization of status offenders, the separation of detained juveniles from adults in jails and lock-ups, and the removal of children in need of services, status offenders, and juvenile delinquents from adult jails, through legislation and through agreements between the Executive of the State of Indiana and the federal Office of Juvenile Justice and Delinquency Prevention; and the State has for over ten years accepted funds from the Office of Juvenile Justice and Delinquency Prevention conditioned upon the State of Indiana deinstitutionalizing status offenders, separating juveniles from adults in secure facilities, and removing of children in need of services, status offenders, and juvenile delinquents from adult jails;
WHEREAS, monitoring reports of the Criminal Justice Institute show that numerous instances of the jailing of juveniles in violation of the laws of the State of Indiana and the mandates of the Juvenile Justice and Delinquency Prevention Act of 1974, as amended, are presently occurring, the State of Indiana was required to submit a three-year plan for the achievement of compliance with the Juvenile Justice and Delinquency Prevention Act, which had to include a mechanism for enforcement of the Act and the laws of this State; and
WHEREAS, an integral part of said Plan is the provision of counsel to challenge detentions of juveniles in violation of Indiana law, and whereas the State Advisory Group to the Office of Juvenile Justice and Delinquency Prevention has recommended that the most efficient and effective method of providing counsel for illegally detained children is through the Office of the Public Defender of the State of Indiana;
IT IS THEREFORE ORDERED that the Public Defender of the State of Indiana is granted authority (1) to seek federal funding through the Office of Juvenile Justice and Delinquency Prevention and the Indiana Criminal Justice Institute to provide representation to juveniles detained in secure facilities in violation of state law and (2) to use such funds to provide legal representation to juveniles detained in violation of state law in such cases as the State Public Defender deems appropriate, in habeas corpus or other actions, including appeals or original actions, in the courts of the State of Indiana, for the purpose of securing the release of such children from confinement in violation of law. This authority shall not extend to any action seeking damages nor to any action in federal court. The Public Defender of Indiana’s authority shall be limited to efforts to secure release from secure facilities in violation of law and the Public Defender of Indiana shall not provide further representation in delinquency actions or actions involving children in need of services unless appointed by the court under Ind.Code § 33-9-11-1 et seq. This authority shall extend only as long as the time provided in the first year’s grant or until such later time as the Court may order.
SHEPARD, C.J., and DeBRULER, GIVAN and DICKSON, JJ., concur.